Citation Nr: 1604942	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968 and from September 1990 to June 1991.  He served in the United States Air Force Reserves from 1985 to 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a Board hearing held via videoconferencing technology in July 2012; the transcript of the hearing is of record.

In July 2014, this matter was remanded for further evidentiary development.  


FINDING OF FACT

Hypothyroidism is not shown to be related to any incident or disease during the Veteran's active service.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided a notice letter to the Veteran in September 2009.  The claim was last adjudicated by way of a March 2015 Supplemental Statement of the Case (SSOC).

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because VA has obtained all the post-service medical records identified by the Veteran as relevant.  In this regard, his service treatment records have been obtained to the extent possible.  The Veteran testified at his Board hearing that his Vietnam records were missing.  Board Hr'g Tr. 13.  A Formal Finding of Unavailability was issued in February 2010.  Additionally in December 2014 and February 2015, VA medical treatment records from 1974 were requested; a thorough search of records revealed that such records were not available.  The Veteran was notified of this result in March 2015.  In response, in April 2015, he submitted a statement to VA indicating that he did not have any additional evidence regarding the appeal.

2. Duty to Provide Examination/Opinion

The Veteran has undergone a VA examination in January 2015.  The Board finds that this examination is adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings and an opinion directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  Because the evidence of record is otherwise adequate to fully resolve the matter in the Veteran's favor, as will be discussed below, no further VA examination or opinion is necessary.  38 C.F.R. § 3.159(c)(4).

3. Bryant

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not need to fully explain the issues involving the requirements for establishing service connection.  The undersigned determined that this was not necessary, because the Veteran's representative at the hearing immediately established those requirements upon directing the testimony of the Veteran.  Otherwise, the undersigned, with the Veteran's representative, attempted to explore whether there might be any additional evidence favorable to the claim.  In this regard, the undersigned pointed out the evidentiary deficiency of a nexus and the fact that the Veteran would likely need an examination.  In this regard, the Board remanded this issue in July 2014 for additional development.  
As such, the Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the July 2014 Board remand directives.  Specifically, as relevant, attempted records development took place and a VA examination and opinion was undertaken and prepared in January 2015 to specifically address the questions posed by the Board.  This VA examination, as indicated, is adequate to resolve the appeal.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time. 

II. Pertinent Laws of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  
See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

III. Analysis

The Veteran avers that he has hypothyroidism due to the circumstances of his service in Vietnam.  He testified at his Board hearing that as a medic in Vietnam he had to treat soldiers who had just returned from patrols near Cambodia, and he "handled a lot of chemicals that I had to move back and forth."  Board Hr'g Tr. 17.  Additionally, he stated that his current hypothyroidism had its onset while he was in the Air Force Reserves.  See May 2012 VA Form 9.  While in the Reserves, he experienced symptoms of feeling tired and sleepy; he was diagnosed around 1997 and was being treated by Dr. J.D. at the time.  Board Hr'g Tr. 15-16.  

A current diagnosis of hypothyroidism has been established by the record.  To that end, the record reveals diagnoses as early as the late 1990s, and most currently in January 2015, as identified at his VA examination.  Accordingly, the threshold requirement, a current disability, is established.

The second element is the "in-service incurrence" requirement.  The Veteran's service treatment records show no indication of disease or injury pertaining to hypothyroidism for his periods of active duty from May 1966 to April 1968 and from September 1990 to June 1991.  These are the material periods of active duty service for this appeal.  The Board accepts that the Veteran served in Vietnam during his first period of active duty.  Accordingly, Agent Orange exposure, which is an in-service injury, is presumed.  See 38 C.F.R. § 3.307.  The second element is established.  

With respect to his claim that hypothyroidism onset during his period of Reserves, the Board notes that the Veteran served in the Reserves from 1985 to 2004.  The Board notes that other than the Veteran's two periods of active duty, there are no other verified periods of Active Duty for Training (ADT) or Inactive Duty for Training (IADT) that would qualify with respect to his service connection claim.  ADT is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Service connection may be granted for injury or disease incurred or aggravated in ADT.  38 U.S.C.A. § 101(24).  IADT is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred or aggravated in IADT, but not for disease (except from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training).  38 U.S.C.A. § 101(24).  

As the record reflects, the Veteran was diagnosed with hypothyroidism, a disease, during his Reserves period, but in order to have qualifying service for this particular claim, hypothyroidism would have to have been incurred or aggravated during a period of ADT.  The Veteran's only verified period of qualifying service during his Reserves service is his active duty from September 1990 to June 1991, years prior to his diagnosis of hypothyroidism in 1997.  Moreover, the Veteran does not contend that this disease was incurred or aggravated during a period of ADT.

Lastly, the remaining question concerns the nexus element.  After careful consideration, the Board finds that the preponderance of the evidence is against a nexus on any theory of entitlement.

Hypothyroidism is not a disease listed in 38 C.F.R. § 3.309(e), which establishes the diseases associated with exposure to Agent Orange.  Accordingly, service connection cannot be established on a presumptive basis.  The failure of the Veteran to establish entitlement based on the presumption does not necessarily end the Board's discussion.  The Board finds, however, that entitlement is not warranted on a direct basis, for the following reasons.

There is no evidence of thyroid complaints, symptoms, treatment, or diagnosis in the service treatment records.  The 1985 Air Force Reserves enlistment examination shows a normal endocrine system upon evaluation; he denied thyroid problems or related symptoms.  A September 1989 Non-Fly Periodic Examination and a November 1990 Examination for Mobilization both show a normal endocrine system; he again denied thyroid problems or related symptoms at both times.  In June 1991, on his Report of Medical History, he denied thyroid problems or related symptoms.  

A May 1999 laboratory report shows a thyroid panel with TSH, high sensitivity serum; result was 7.53H and his medication dosage was increased.  Air Force Reserves treatment records from 2001 to 2004 show that the Veteran was given medication for his hypothyroidism.  February 2002 treatment records reveal the permanent profile for the hypothyroidism.  Dental Patient Medical History dated November 1990, February 1996, and February 2001 all show that the Veteran denied taking any medications.  A March 2003 Post Deployment Health Assessment reveals that the Veteran felt that there were no problems that developed during deployment to Turkey (with the Reserves component); he denied concerns about possible exposures or events that could affect his health.

The Veteran's hypothyroidism was not diagnosed until the late 1990s, many years after service.  See August 2009 letter from Dr. J.D.  Although endocrinopathies are chronic diseases that are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service, the Veteran does not contend, and the evidence does not reflect (as described above), that his hypothyroidism or symptoms thereof manifested within the one year presumptive period after either period of active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The most probative medical opinion regarding nexus stems from the January 2015 VA examiner who performed an examination of the Veteran, reviewed his medical and service history, and provided an etiological opinion based upon the facts of the Veteran's case and her understanding of relevant medical principles.  She stated that the Veteran's current hypothyroidism is less likely as not due to or incurred by his Vietnam service.  She mentioned a National Academy of Science report (updated in 2012) which found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and effects on thyroid homeostasis.  She concluded that the Veteran's hypothyroidism started during a period of Reserves service and that any worsening of the hypothyroidism from that point in 1996 until present is due to the natural progression of the disease.  In considering the opinion within the overall context of the examination report, it is reasonable to conclude that the examiner derived her conclusions from her understanding that 
(a) no medical literature can relate Agent Orange to the onset of hypothyroidism, and (b) the Veteran's hypothyroidism is unrelated to his Vietnam service as it started during Reserves service, at earliest in 1996.  As the Veteran's period of active duty post-Vietnam was from 1990 to 1991, it is evident that the examiner is concluding that the Veteran's hypothyroidism is not related to any period of active duty as it did not onset until 1996.  The Board notes that despite the brief rationale, such explication is not necessary where the rationale is apparent from the statements given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  As such, the VA examiner's reasoning, albeit brief, sufficiently informs the Board of the medical expert's judgment on the central medical question in this case, plus the examiner's essential rationale for the opinion.  See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board accords this opinion high probative value.  

The Board recognizes that a private doctor, Dr. J.D., submitted a letter in August 2009 indicating that the Veteran's hypothyroidism is due to Agent Orange exposure.  Dr. J.D. states that the Veteran was diagnosed with hypothyroidism twelve years ago (1997) and "[c]ertainly, hypothyroid disease is one of the resultant diseases from Agent Orange exposure."  He continues, "it is my opinion, within reasonable medical certainty, that the [Veteran's] current hypothyroid condition is secondary to his exposure to Agent Orange, while in active duty in Vietnam."  

With regard to the opinion from Dr. J.D., the Board is unable to determine both the (a) factual foundation for the opinion and (b) the medical reasoning underpinning the conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In particular, Dr. J.D.'s statement that hypothyroid disease is "one of the resultant diseases" from Agent Orange exposure is a conclusory statement without supporting medical evidence behind this theory.  Again, the Board notes that hypothyroidism is not a disease presumptively associated with exposure to an herbicide agent (see 38 C.F.R. § 3.309(e)).  These deficiencies leave Dr. J.D.'s opinion with little, if any, evidentiary value.  See Nieves-Rodriguez, 
22 Vet. App. at 304.

The Veteran has presented his own statements in support of a nexus between his disability and Agent Orange.  The record shows that he had some medical training, including as a medical corpsman during service.  See DD Form 214 (reflecting training as a medical corpsman and MOS classification as "91B30 Medical Specialist").  An Army medic is akin to a civilian paramedic responsible for administering emergency medical treatment to battlefield casualties; assisting with outpatient and inpatient care and treatment; preparing blood samples for laboratory analysis; and prepare patients, operating rooms, equipment and supplies for surgery.  See Health Care Specialist (91W), GoArmy.com; see also The Army's 91W Health Care Specialist, US Army Medicine, http://armymedicine.mil/Pages/Armys-91W-Health-Care-Specialist.aspx (explaining that medics in the former military occupational specialties of 91B (Combat Medic) and 91C (Licensed Practical Nurse) are reclassified as 91W).  

Therefore, the Board may presume that the Veteran has medical competence to this limited degree.  However, the ability to provide the etiology of hypothyroidism and to determine whether or not it is a result of herbicide exposure in this context is an advanced medical question outside the scope of a corpsman's competence.  The Veteran has otherwise demonstrated no competence in identifying the etiology of an internal disease process such as hypothyroidism.  Accordingly, his lay testimony is not sufficiently reliable or competent to be considered valid evidence tending to increase the likelihood of an etiological determination for hypothydroisim.  
See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007); Wise v. Shinseki, 26 Vet. App. 517, 526 (2014) (stating that an "appearance of irregularity" in a medical expert's competence prevents the presumption of competence from attaching).  In light of all the pertinent evidence noted above and for the reasons just discussed, the Board gives greater weight to the affirmative evidence showing that the Veteran's hypothyroidism is unrelated to his periods of active service.  

In short, the competent, credible, and most probative medical opinion weighs against the existence of a link between the Veteran's hypothyroidism and service, and ultimately, the claim.  As such, the Board finds that the preponderance of the evidence is against establishing the final prong needed for service connection.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on either theory of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102).

ORDER

Entitlement to service connection for hypothyroidism is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


